United States Court of Appea|s for the Federa| Clrcult
Petition for review of the Merit Systems Protection Board in case no. AT844E090742-l-1
NOTE: This order is n0nprecedentia|.
201 0-3075
CECEL|A ANN WR|GHT,
Petitioner,
v.
OFF|CE OF PERSONNEL MANAGE|V|ENT,
Respondent.
ON MOT|ON
0 R D E R
Cece|ia Ann Wright moves for leave to proceed in fom1a pauperis
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted
FOR THE COURT
FEB 25 2010 ,S, Jan HQ[bia|y
CCf
s20
Date 4 Jan Horba|y
C|erk
Cece|ia Ann Wright
Jeanne E. Davidson, Esq. plug
u.S. CUUR'T OF APPEALS FOR
THE FEDERAL ClFV‘»l1iT
FEB 25 2010
.lAN HORBALY
CLERK